                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         AIMEE SILVER,
                                   4                                                     Case No. 2021-cv-00698-SI (SI)
                                                        Plaintiffs,
                                   5
                                                 v.                                      PRETRIAL PREPARATION ORDER
                                   6                                                     (CIVIL)
                                         GREYSTAR REAL ESTATE
                                   7     PARTNERS, LLC, et al.,
                                   8                    Defendants.

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   ADR: Private Mediation to be completed by the last half of August 2021. The parties are
                                       instructed to file a joint letter notifying the Court of the Mediator’s name and the date of
                                  12   mediation by: 5/28/202021.
Northern District of California
 United States District Court




                                  13   FURTHER CASE MANAGEMENT: 9/17/2021 at 3:00 PM.
                                       Joint Case Management Statement due: 9/10/2021.
                                  14

                                  15   DEADLINE FOR AMENDMENT OF THE PLEADINGS: 7/30/2021

                                  16   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

                                  17   NON-EXPERT DISCOVERY CUTOFF is: 12/17/2021.
                                  18
                                       DESIGNATION OF EXPERTS: 10/15/2021; REBUTTAL: 11/5/2021;
                                  19        Parties SHALL conform to Rule 26(a)(2).

                                  20   EXPERT DISCOVERY CUTOFF is: 12/17/2021.
                                  20   DISPOSITIVE MOTIONS SHALL be filed by; 1/7/2022;
                                            Opp. Due: 1/21/2022; Reply Due: 1/28/2022;
                                  21
                                            and set for hearing no later than 2/11/2022 at 10:00 AM.
                                  20
                                       PRETRIAL CONFERENCE DATE: 3/8/2022 at 3:30 PM.
                                  22
                                       Jury TRIAL DATE: 3/21/2022 at 8:30 AM.
                                  23          Courtroom 1, 17th floor.
                                  24
                                       TRIAL LENGTH is estimated to be 5-10 days.
                                  25

                                  26

                                  27

                                  28
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                   1

                                   2
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   3   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   4   action.
                                   5          IT IS SO ORDERED.
                                   6

                                   7   Dated: May 7, 2021
                                   8                                                    ____________________________________
                                                                                        SUSAN ILLSTON
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  20

                                  21

                                  20

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27                                                2

                                  28
